DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The term “approximately” in claims 8, 11, 14, & 17, lines 4, 3, 4, & 3, respectively, is defined by the Applicant as (+/- 5°) in paragraph 0032 of the specification and therefore is not a relative term.  Therefore there is not a 112 rejection since the term “approximately” is defined in the specification.  

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “wherein the link is rotatably mounted to the fixed wing via a second hinge, wherein the first linear actuator is rotatably mounted to the fixed wing via a third hinge spaced apart from the second hinge, and is rotatably mounted to the link via a fourth hinge spaced apart from the second hinge, and the second linear actuator is rotatably mounted to the foldable wing tip portion via a fifth hinge, and is rotatably mounted to the link via a sixth hinge spaced apart from the second hinge” in combination with the remaining claim elements as set forth in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Petrov (Pub No. US 2018/0312251 A1) discloses an aircraft, a wing, a wing tip, a hinge, an actuation unit, a link, and a 1st & 2nd linear actuator.  The reference Briancourt et al. (Pub No. US 2016/0264232 A1) discloses an aircraft, a wing, a wing tip, a hinge, an actuation unit, links, and a linear actuator.  The reference McMahon et al. (Pub No. US 2016/0244153 A1) discloses an aircraft, a wing, a wing tip, a hinge, an actuation unit, links, and a 1st & 2nd actuator.  The reference Lorenz (WO Pub No. 2019/034432 A1) discloses an aircraft, a wing, a wing tip, a hinge, an actuation unit, links, and a linear actuator.  The reference Xi et al. (Pub No US 2020/0269971 A1) discloses an aircraft, a wing, a wing tip, a hinge, an actuation unit, a link, and a 1st & 2nd linear actuator.  The reference Lorenz (Pub NO. US 2019/0359312 A1) discloses an aircraft, a wing, a wing tip, a hinge, an actuation unit, links, and a linear actuator.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647